Citation Nr: 0945627	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension 
benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to August 1942, and in the Regular Philippine 
Army from April to May 1945.  He was a Prisoner of War (POW) 
from April to August 1942.  He died in December 1981, and the 
appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In that decision, the RO denied the appellant's 
petition to reopen her claim for service connection for the 
cause of the Veteran's death.  In the May 2007 letter 
informing the appellant of this denial, the RO also denied 
her claim for non-service-connected death pension benefits.

A hearing before RO personnel was scheduled for January 2008.  
However, the appellant instead participated in an informal 
conference with a decision review officer (DRO), and 
indicated in a January 2008 statement in support of claim (VA 
Form 21-4138) that she was satisfied with the informal 
conference.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had service with the Philippine Commonwealth Army 
and the Regular Philippine Army.



CONCLUSION OF LAW

The criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met. 38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, where the law, and not the evidence, is dispositive, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  As discussed below, the undisputed 
nature of the Veteran's service precludes the appellant's 
entitlement to non-service-connected death pension benefits 
as a matter of law.  Consequently, the VCAA is inapplicable 
to this claim.

Death pension is a benefit payable to a Veteran's surviving 
spouse because of the Veteran's nonservice-connected death.  
An appellant's entitlement to a non-service-connected death 
pension requires, among other things, that the Veteran had 
active military service for 90 days or more during a period 
of war or that he was, at the time of death, receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability.  See 38 U.S.C.A. §§ 101(8), 
1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  There is no claim 
or evidence that the Veteran was receiving or entitled to 
receive compensation for a service-connected disability at 
any time.  The Veteran was not in receipt of, and had not 
applied for, service connection for any disability during his 
lifetime.  Therefore, the appellant could only be entitled to 
non-service-connected death pension benefits if the Veteran's 
service rendered her eligible for these benefits.

The service department records in the claims file reflect 
that the Veteran's only service was as a member of the 
Philippine Commonwealth Army and as a member of the Regular 
Philippine Army.

Eligibility for VA benefits generally is governed by statutes 
and regulations that define an individual's legal status as a 
Veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits. 38 C.F.R. § 3.7.

The term Veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24).

There are various provisions specifically governing the types 
of Philippine service that are recognized for purposes of 
non-service-connected death pension.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  Service as a Philippine Scout in 
the Regular Army inducted between October 6, 1945, and June 
30, 1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, 
United States Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.40(b), (c), and (d).

Moreover, persons with service in the Philippine Commonwealth 
Army, USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The above laws and regulations specifically provide that 
service in the Philippine Commonwealth Army and the Regular 
Philippine Army are not recognized as active military service 
for the purpose of establishing entitlement to non-service-
connected pension benefits.  As these are the only types of 
the Veteran's service indicated by the service department 
records in the claims file, and there is no allegation or 
evidence that the Veteran had any other types of service, the 
appellant cannot establish entitlement to non-service-
connected pension benefits based on the Veteran's service.  
Consequently, her claim for non-service-connected death 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.


REMAND

The appellant applied for service connection for the cause of 
the Veteran's death in June 1998 and this claim was denied in 
April 1999.  The RO treated the claim on appeal as a petition 
to reopen, because, although the appellant filed a notice of 
disagreement (NOD) with the April 1999 denial, she did not 
file a substantive appeal.  However, for the following 
reasons, the Board finds that the appellant's initial claim 
remained pending because she was not properly informed of the 
SOC and her appellate rights, and the claim must be reviewed 
on a de novo basis.

The letter notifying the appellant of the denial of her claim 
for service connection for the cause of the Veteran's death 
was sent to her at an address in Guia Panday.  In her 
February 2000 NOD, the appellant indicated that she had a new 
address, in Mamatid.  The RO mailed the SOC to this address 
on March 29, 2000.  Prior to the 60 day period for filing of 
the substantive appeal, see 38 C.F.R. § 20.302(b) (2009), the 
appellant sent a May 22, 2000 letter in which she indicated 
that she was residing at her son's address in Caloocan City.  
The appellant did not indicate that she had received the 
statement of the case, but, rather, requested that the RO 
furnish her the complete statement of the case and the 1-9 
Form (relating to the substantive appeal).  The RO did not 
respond to this request.

Generally, when the RO issues a SOC and the appellant fails 
to file a substantive appeal, the rating decision that 
preceded the SOC becomes final.  See 38 U.S.C.A. § 7105(c)(3) 
(West 2002); 38 C.F.R. §§  20.302(b), 20.1103 (2009).  In 
certain circumstances, however, the time for a claimant to 
act after an RO decision is tolled and the case remains in 
nonfinal status, for example when VA fails to notify a 
claimant of the denial of a claim, mail a claimant a copy of 
the Board decision, provide notice to the claimant of 
appellate rights, or issue the claimant a statement of the 
case.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. 
Cir. 2002) (citing, inter alia, Tablazon v. Brown, 8 Vet. 
App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo 
v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. 
Derwinski, 2 Vet. App. 307 (1992)).  Based on this line of 
decisions, the Board finds that the RO's April 1999 did not 
become final because the appellant notified the RO of a new 
address and requested the documents enabling her to file a 
substantive appeal, but the RO did not respond.  The RO's 
April 1999 decision thus remained pending and that initial 
claim is the one that the Board is adjudicating on this 
appeal.  See Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) 
(quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008) 
("[O]nce an NOD has been filed, further RO decisions, which 
do not grant the benefit sought, cannot resolve the appeal 
that remains pending before the Board.  Only a subsequent 
Board decision can resolve an appeal that was initiated but 
not completed").

On the merits, because the Veteran was a POW for more than 30 
days, the following would be presumptively service connected: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the Veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy (except where directly related to infectious 
causes), atherosclerotic heart disease or hypertensive
vascular disease (including hypertensive heart disease) and 
their complications
(including myocardial infarction, congestive heart failure, 
arrhythmia)., and stroke and its complications.  38 C.F.R. § 
3.309(c).  In addition, nephritis is a chronic disease that 
would be presumptively service connected if it manifested 
within the one-year presumptive period.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

The evidence includes March through April 1981 Northern 
Antique Emergency Hospital (NAEH) treatment records.  These 
records indicate treatment for multiple symptoms including 
blood in the urine, distended bladder, and frequent 
urination, and diagnoses of urinary tract infection, 
diabetes, and glomerulonephritis.

Recently, the Federal Circuit has held that the general duty 
to assist provision, 38 U.S.C. § 5103A(a), rather than the 
provision specifically addressing when medical examinations 
are required, 38 U.S.C.A. § 5103A(d), is applicable to claims 
for service connection for the cause of the Veteran's death.  
Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 
38 U.S.C.A. § 5103A(a) does not always require VA to assist a 
claimant in obtaining a medical examination or assistance, 
such assistance is required whenever a medical opinion is 
"necessary to substantiate the claim," and VA is excused 
from providing such assistance only when "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Wood, 520 F.3d at 1348.  In this 
case, given that the Veteran was a POW, the appellant alleged 
that the causes of the Veteran's death were the result of his 
POW experience, the cause of death was at least partly heart-
related, and heart disease and its complications are on the 
list of diseases presumed service-connected for POWs, the 
Board cannot say that there is no reasonable possibility that 
an opinion would aid in substantiating the claim.  
Consequently, a remand is required to obtain a medical 
opinion to determine whether the Veteran's death from 
cardiorespiratory failure due to glomerulonephritis is 
related to the Veteran's POW experience.

The Board also notes that service records include an AGUZ 
Form 632 which indicated in Box 6 that the Veteran was not 
entitled to receive pay during the period from 1 September 
1942 to 31 August 1942 because he was engaged in civilian 
pursuits and not military activities.  As such a time frame 
is an impossibility, clarification of this information is 
required.

Accordingly, the case is REMANDED for the following actions:

1.  Seek recertification of the 
information contained in Box 6 of AGUZ 
Form 632, which reports a period of 
civilian pursuits from 1 September 1942 
to 31 August 1942, an impossibility.

2.  Request an opinion from a VA 
physician.  The claims file must be sent 
to the physician for review.

The physician should indicate whether it 
is at least as likely as not that the 
Veteran's POW experience caused or 
contributed to the Veteran's death.  The 
physician should indicate whether any 
disease in 38 C.F.R. § 3.309(c), listed 
above, including heart disease and its 
complications and nutritional deficiency, 
contributed to the Veteran's death.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


